On behalf of the Government of the Republic of San Marino, I would like to congratulate you, Sir, on your election as President of the General Assembly at its seventy- second session and to wish you a successful term. Your experience as Minister for Foreign Affairs of Slovakia and your deep knowledge of international affairs are invaluable resources for the United Nations. The San Marino delegation assures you of its utmost willingness to work with you in the course of this session of the General Assembly.
My country would also like to offer its heartfelt congratulations to His Excellency Mr. António Guterres as he embarks on fulfilling his new mandate as Secretary-General. We thank him for the energy and determination he has already shown in his first months of activity at the helm of the Organization.
I am grateful for the theme chosen for this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — where issues that the Republic of San Marino holds dear, such as human rights, peace and sustainable development, are at the heart of the agenda. It is a cross-cutting theme, since upholding human rights is reflected in every action the United Nations takes in the service of peace, security, justice and sustainable development. In the coming years, the international community will have to do all it can to achieve these objectives.
To our dismay, in every situation of armed conflict we are witnessing the systematic violation of human rights. Refugees and migrants are subject to discrimination, various forms of abuse and trafficking. Racial and religious discrimination and intolerance persist in many parts of the world. Inequality and social exclusion are at the root of the numerous and increasingly complex challenges that the United Nations is called upon to address. Unfortunately, in recent years we have seen an increase in inequality and marginalization, not only in developing countries but even in the richest ones, where increasingly large sections of the population struggle against growing poverty. This is a threat to global stability, as it leads to an erosion of confidence in national and multilateral institutions and fuels nationalist and populist movements. Collective commitment to human rights is therefore essential.
The relationship between peace, security and respect for human rights is undeniable. Measures for the protection and promotion of human rights are essential to preventing conflicts and ensuring peace. Moreover, peace and sustainable development are complementary concepts. More inclusive and peaceful societies provide better conditions for sustainable development, and vice versa.
The complexity of the challenges that the United Nations must tackle today is unparalleled in the history of the Organization. Their interconnected nature reminds us that countries must act together to be more effective in the fight against climate change, global terrorism and poverty and to build more inclusive, safe and just societies for all. As the Secretary-General stated in his report on the work of the Organization (A/72/1), it is important to rekindle faith in multilateralism and, in particular, in the United Nations. Our country has always believed in the power of dialogue and respect for others, which are values that underpin the peaceful coexistence among peoples.
The profoundly egalitarian nature and unquestioned legitimacy of the United Nations, together with the universal character of participation in it, unequivocally reaffirm its value and central role as a forum for solving global problems. The various religious and cultural traditions present in the Organization should be not an obstacle but rather a valuable resource for achieving global solutions through mediating and synthesizing diversities.
The United Nations must adapt quickly to new global challenges and to the new opportunities offered by an increasingly interconnected world so that it can be effective in carrying out its mandate. Reform is therefore crucial to future stability in the world and to the maintenance of international peace and security, which must remain at the centre of our actions. We reject any diminution of the role of the United Nations just because a universal agreement on the reforms needed to improve its functioning cannot be found.
The Republic of San Marino is attentively following the revitalization process of the General Assembly, which must continue to be a meeting point and forum for the exchange of ideas and discussion, leading to solutions rooted in a strong consensus. Similarly, Security Council reform should be an objective of all Member States. As we have stated on previous occasions, we believe that intergovernmental negotiations contribute to agreements that reflect a broad and strong political consensus representing the interests of all negotiating groups.
San Marino calls for reform that can make the Security Council more democratic, transparent, efficient and accountable. This goal can be achieved only through continuous dialogue among States, with the understanding that it is essential to go beyond initial positions if the broadest agreements possible are to be achieved. The Republic of San Marino supports the Secretary-General’s reform agenda, which features streamlining procedures, decentralizing decision-making processes and achieving greater transparency and accountability.
Human rights are the raison d’être of the 2030 Agenda for Sustainable Development and the 17 Sustainable Development Goals. The Agenda defines our future and a vision of a peaceful, inclusive and safe society where the burden of poverty has been eradicated, prosperity is shared and decent work is available to all. Together with the Paris Agreement on Climate Change, it also reflects the ambition and commitment of Member States to reducing carbon dioxide emissions by 2020, giving our planet and its inhabitants the chance to live longer and in better conditions. The 2030 Agenda is ambitious because it is universal: it integrates the three dimensions of sustainable development — social, economic and environmental — and is applicable to all States.
A year after the adoption of the Sustainable Development Goals, their effective implementation is the real challenge of today. In many areas covered by the 2030 Agenda, progress has unfortunately not been in line with hopes. For example, much more needs to be done for the 700 million people living in extreme poverty and experiencing malnutrition. More targeted actions should be implemented to reduce maternal mortality and gender inequality, ensure inclusive and equitable educational systems, invest in sustainable energy and provide health care to wider segments of the population. The implementation of the 2030 Agenda is the responsibility of individual States, which should keep their promises by incorporating the Sustainable Development Goals into their development legislation and policies.
A cultural revolution must be part of our policies in the coming years. In the Republic of San Marino, for instance, we have promoted education initiatives on sustainable development in various sectors, including education, construction, waste disposal and public transport. As a complement to national Governments, civil society and the private sector also play important roles in mobilizing the resources needed for the implementation of the Agenda. In this regard, San Marino recalls the important results achieved following the adoption of the Addis Ababa Action Agenda, which identified various concrete measures that could be taken to finance development and laid the foundation for the global programme contained in the 2030 Agenda.
The 2030 Agenda states that the rights of the most vulnerable people must be promoted and protected. The Republic of San Marino has always paid special attention to the most vulnerable groups — women, children, the elderly and the disabled. San Marino, which was among the first countries to become signatories to the Convention on the Rights of Persons with Disabilities, intends to fully implement that Convention by adopting legislative frameworks and policies that favour the inclusion and full participation of people with disabilities in the employment, social and cultural contexts of the country.
Gender equality must be a goal of the international community. Unfortunately, women are still victims of discrimination and violence in many parts of the world, including in the most developed countries. In support of the initiatives promoted by the Secretary- General, San Marino has signed the voluntary compact on preventing sexual exploitation and abuse in United Nations peacekeeping missions. We believe that the rights and dignity of the victims of sexual abuse should be at the heart of our collective efforts.
Children are sadly the most vulnerable group of all and can be victims of violence, abuse and exploitation. Protecting their rights must be at the heart of our actions. San Marino supports the Ministerial Declaration made at this year’s High-Level Political Forum on Sustainable Development, which reaffirms the commitment of the international community to children, focusing in particular on eradicating poverty, promoting their participation and eliminating all forms of violence and discrimination.
Refugees and migrants continue to be subject to violent discrimination. The enormous humanitarian challenge posed by large movements of refugees and migrants can be addressed only through greater cooperation and better sharing of responsibilities and costs among all States. The movement-of-peoples phenomenon has reached a level unprecedented in the history of the United Nations. The Republic of San Marino supports the New York Declaration for Refugees and Migrants, adopted in September 2016. It contains a series of bold commitments to addressing the challenges posed by the large flows of migrants and refugees, but it also provides for developing a plan for the implementation of these commitments.
In addition to dealing with large movements of refugees and migrants, the United Nations has also been called on to address grave and complex humanitarian crises. As the Secretary-General mentioned in his report on the activity of the Organization, approximately 96 million people, in more than 40 countries, more than half of whom were women and children, received humanitarian assistance in 2017. The report shows that in 2016, natural disasters caused the displacement of approximately 31 million people, three times more than those forced to flee because of armed conflicts. An unprecedented food crisis has affected more than 20 million people on the African continent.
The Republic of San Marino has always supported cooperation projects and emergency interventions under the auspices of numerous international organizations, in particular entities within the United Nations family. Our country is grateful to the Secretary-General for the rapid and crucial action he has undertaken for populations facing humanitarian emergencies, as well as to the Office for the Coordination of Humanitarian Affairs and the Central Emergency Response Fund for their rapid response and substantial contribution.
Today, the United Nations is engaged in the widest deployment of peacekeeping operations and special political missions in its history. Recent and ongoing wars have caused great suffering for civilians, unprecedented global humanitarian crises, tragic, massive movements of migrants and refugees, and an increase in terrorism, violent extremism, populism and intolerance.
Despite the negotiations for a political solution in Syria, which resumed in January under the auspices of the United Nations, facilitated by the Special Envoy of the Secretary-General, to whom the Republic of San Marino gives its full support, the situation remains highly volatile, has led to a massive displacement of civilians and, at the same time, poses a threat to the stability of the entire region.
The Republic of San Marino supports the Secretary- General in his initiative aimed at strengthening prevention activities and conflict mediation. In this regard, my country will participate in the Italian initiative for the creation of a network of women mediators in the Mediterranean area, the purpose of which is to contribute to peace processes through prevention and mediation. By establishing relations with the various national or regional stakeholders and working to achieve sustainable peace, the United Nations should be able to anticipate the causes of a possible conflict.
More and more frequently, terrorism and violent extremism are generated and fuelled by armed conflicts, exacerbating ethnic, religious, political and economic tensions. Violations of human rights by such terrorist groups as the Islamic State in Iraq and the Levant, Al-Qaida and Boko Haram are very serious and include murder, kidnapping, forced conversion, human trafficking, slavery, sexual abuse, and the destruction of places of religious or cultural significance for ethnic and religious minorities.
The self-proclaimed Islamic State and its associated forces have also been responsible for numerous deadly terrorist attacks in Europe, Asia and Africa. The international community and the United Nations must act so that those responsible for those heinous crimes are brought to justice. San Marino supports the activities and initiatives of the United Nations in promoting justice and the rule of law, which form an integral part of the agenda to promote and protect human rights.
My country welcomes the actions taken by the Secretary-General, with the support of the General Assembly, to establish the Office of Counter-Terrorism, headed by an Under-Secretary-General, with a view to enhancing coherence in United Nations action and provide better assistance to Member States in their own fight against terrorism.
Disarmament activity plays a crucial role in maintaining international peace and security. The recent tests carried out by the Democratic People’s Republic of Korea in the context of a nuclear- weapons programme threaten security globally as well as regionally and underline the need for robust disarmament and non-proliferation policies. San Marino strongly condemns the launching of missiles by the Democratic People’s Republic of Korea and demands that it cease such activity. We also call for the sanctions set forth in recent Security Council resolutions to be fully implemented by all States.
The Republic of San Marino took part in the negotiations that led to the adoption of the Treaty on the Prohibition of Nuclear Weapons last July. The Treaty is an important step in efforts aimed at achieving the shared goal of a world without nuclear weapons.
In order to address today’s many and complex challenges, the United Nations must be more effective and flexible. Member States must assume their responsibilities in that regard, including that of helping our Organization live up to its mandate, which is to protect the citizens of the world.
Thanks to its centuries-long history of peace and freedom, San Marino is a State with a strong identity. Although our State is small, it is proud to make its contribution to the United Nations community. Everything we do is aimed at restoring the capacity and authority of the United Nations, so that it can continue to be the indispensable reference point of the international community.